In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                   No. 07-15-00249-CR


                             RUDY CORTINAS, APPELLANT

                                           V.

                           THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 432nd District Court
                                  Tarrant County, Texas
            Trial Court No. 1345818D, Honorable Ruben Gonzalez, Jr., Presiding

                                      July 23, 2015

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Rudy Cortinas appeals his conviction for possessing a controlled

substance. He filed his notice of appeal pro se and now seeks the appointment of

appellate counsel.


      Accordingly, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall immediately determine, via a

reasonable means selected by the trial court, whether Appellant is entitled to the

appointment of counsel per Texas Code of Criminal Procedure art. 26.04. The trial
court is also directed to enter such orders necessary to address the aforementioned

question and to order the appointment of counsel if appellant is found entitled to same.

So too shall it include its findings on this matter (including the name, address, and

phone number of any attorney it may appoint to represent Appellant in this appeal) in a

supplemental record and cause that record to be filed with the clerk of this Court by

August 24, 2015. Should further time be needed to perform these tasks, then same

must be requested before that date.




                                                      Per Curiam


Do not publish.




                                           2